Citation Nr: 0329074	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 RO decision, which denied 
service connection for a claimed skin disorder, a stomach 
disorder and headaches.  

In October 2000, the case was remanded to the RO for 
additional development of the record.  

In an October 2002 rating decision, the RO granted service 
connection for headaches, but denied service connection for 
the claimed skin and stomach disorders.  

The case was returned to the Board for appellate disposition 
in January 2003.  

In January 2003, prior to a decision by the Board, the 
veteran withdrew his appeal of service connection for a 
stomach disorder.  Thus, the only issue before the Board is 
that of service connection for the claimed skin disorder.  

In a March 2003 letter, the Board informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and VA's duties 
under the Act.  

In June 2003, the Board remanded the case to the RO for 
additional due process development in light of the VCAA.  

The case was then returned for appellate consideration in 
September 2003.  




FINDING OF FACT

The veteran's currently demonstrated skin disability 
manifested by perianal and crural intertrigo is not shown to 
have been manifested in service or for many years thereafter; 
the perianal and crural intertrigo are not shown to have been 
caused or aggravated by any incident of service.  



CONCLUSION OF LAW

The veteran's skin disability manifested by perianal and 
crural intertrigo is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002);  38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION


A. The  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that through its discussions in a 
Rating Decision in June 1997; Statement of the Case (SOC) in 
August 1997; and Supplemental Statements of the Case (SSOC) 
in May 1999, August 1999, October 1999, and October 2002, the 
RO notified the veteran of the evidence needed to 
substantiate his claims.  

In the June 1997 Rating Decision, the August 1997 SOC, and 
the SSOCs in May, August and October 1999, the RO provided 
the veteran with the regulatory principles relating to 
service connection and notified the veteran of the evidence 
it considered.  The RO also explained essentially what the 
evidence must show to establish service connection for the 
claimed skin disability.  

While the Rating Decision, SOC, and the SSOCs in August and 
October 1999 discussed the requirements for presenting a 
well-grounded claim of service connection, the October 2002 
SSOC addressed the claim in light of the VCAA, which 
eliminated the requirement to present a well-grounded claim.  

The October 2002 SSOC also notified the veteran of the 
evidence the RO had considered, and explained what the 
evidence must show to establish service connection for the 
claimed skin disability.  

Further, in February 2001 and August 2001 letters, the RO 
informed the veteran of what the VA was doing to assist him 
in obtaining evidence for his claim and of what he could do 
to help with his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

After the case was returned to the Board for appellate 
disposition in January 2003, the Board found that the RO had 
not fully apprised the veteran of the VA's redefined 
obligations as contained in the VCAA.   

In March 2003, the Board sent the veteran a letter informing 
him about the VCAA and VA's duties under the Act.  

Specifically, the Board informed him of what the evidence 
must show to establish service connection, what information 
and evidence was needed from him, what he could do to help 
with his claim, and what VA would do to assist him to obtain 
evidence for his claim.  The Board informed him he had 30 
days from the date of the letter in which to respond with any 
additional evidence or argument.  He did not respond.  

Subsequently, in the decision of the U.S. Court of Appeals 
for the Federal Circuit, D.A.V. et. Al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by VA authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case without having to remand the case to the RO for 
completion of such action.  

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to this case, the veteran has one year from 
March 2003, not 30 days, to respond to the letter that the 
Board sent him regarding VCAA and what evidence was needed to 
substantiate his claim.  

The Board remanded the case back to the RO in June 2003, for 
additional due process development in light of the redefined 
obligations of VA as contained in the VCAA.  

As directed by the Board, the RO sent the veteran a letter in 
June 2003 and again advised him of the duties and obligations 
of VA and claimants under VCAA.  Specifically, the RO 
informed him of what the evidence must show to establish 
service connection, what information and evidence was needed 
from him, what he could do to help with his claim, and what 
VA would do to assist him to obtain evidence for his claim.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Also in the June 2003 letter, the RO informed the veteran 
that he had 30 days from the date of the letter in which to 
respond with any additional evidence or argument.  

In a response dated in July 2003, the veteran stated that 
there was no new evidence that he wished to submit in support 
of his claim.  

Subsequently, the Court, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 2003), 
found that the 30-day period provided in 38 C.F.R. § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Then, in September 2003, the veteran submitted another 
statement to the RO, explicitly stating his wish to waive the 
60-day due process time period to reply to a September 2003 
SSOC and the one-year requirement to submit additional 
evidence in response to the June 2003 VCAA letter sent to him 
by the RO.  

In sum, the veteran indicated in both his July 2003 statement 
and September 2003 statement that he had no further evidence 
to submit and requested that his appeal be transferred to the 
Board without further delay.  

Thus, although the one-year period has not expired for 
submitting additional information or evidence in response to 
the March 2003 and June 2003 VCAA letters, the veteran has 
clearly indicated on two occasions that he could not furnish 
any other evidence in support of his claim and wished to 
waive his 60-day and one-year response time to submit 
additional evidence.  

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010, 2003 U.S. 
App. LEXIS 19540 (Fed. Cir. Sept. 22, 2003).  The veteran 
twice indicated recently, following the March 2003 VCAA 
letter, that there was nothing more that he could submit, and 
that he wanted to waive the 60-day and one-year response 
periods.  Remanding the case to allow for additional time in 
which to submit information or evidence would be fruitless 
and would go against the express wishes of the veteran.  

As to its duty to assist, the RO has made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting medical records to which the veteran has 
referred (i.e., from the VA and private medical providers).  

In that regard, the Board notes that, in January 2001, the 
veteran identified treatment from six private medical 
providers, two of whom were deceased.  The RO requested 
medical records from all six providers in February 2001 and 
advised the veteran in a letter dated in February 2001, that 
he should follow up the RO request by contacting the 
physicians and ensuring that they were forwarding the 
requested medical records.

Two of the physicians, Dr. Gopalan and Dr. Galindo, responded 
and stated that they had no records of treating the veteran.  
Dr. Galindo advised that he had no records because he had 
since retired and another physician had taken over his 
practice.  Dr. Conti and Dr. Bartholomew failed to respond to 
the February 2001 RO request for records.  

The RO notified the veteran, in an August 2001 letter, that 
it had still not received a response from Dr. Conti and Dr. 
Bartholomew and advised the veteran to contact them himself 
and attempt to obtain the records.  

The RO letter further advised the veteran that some records 
might be available from the physician who took over for Dr. 
Galindo, and that if the veteran would provide that 
physician's name, the VA would attempt to get the records.  
The veteran did not respond to this letter.  

The RO also sought and obtained a VA examination conducted in 
September 2002, addressing the issue at hand.  Additionally, 
the RO provided the veteran with the opportunity for a 
hearing, but he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002). 



B.  Factual Background 

The veteran served on active duty from November 1960 to 
November 1962.  

A review of the service medical records shows that the 
veteran was treated four times for skin manifestations of his 
buttocks and legs during his period of active service.  

The first instance, in mid-June 1961, the veteran complained 
of "breaking down in large pimples" all over his body since 
the end of May 1961.  The veteran reported to the provider 
that he had no prior history of similar problems.  The 
provider diagnosed the condition as folliculitis over the 
buttocks and thighs - "about 8 large ones, 30 smaller ones" 
and a mild hemorrhoidal problem.  

The second instance, also in June 1961, the veteran was seen 
for follow up care of an episode of diarrhea and emesis for 
which he had been treated three days earlier.  At that time, 
the provider noted "pimples" on the veteran's buttocks 
considered as "dermatitis herpetiformis," for which he was 
prescribed medication and scheduled for follow up in two 
weeks.  

The third instance, in July 1961, on his follow up visit, the 
veteran was treated for an unrelated disorder and noted to 
have "piles" diagnosed as "2-3 hemorrhoids" which were 
bleeding "from time to time."  No treatment for the 
hemorrhoids was noted in the record, nor is there any further 
mention made of the previously considered "dermatitis 
herpetiformis" on the veteran's buttocks or the folliculitis 
on the veteran's buttocks and legs.  

Finally, in November 1961, the veteran was treated for skin 
manifestations diagnosed as recurrent furunculosis and 
"widespread follicullitis with marked excoriation and 
scarring" in the area of his legs and buttocks.  

On an October 1962 Report of Medical History, the veteran 
reported that piles bothered him, along with frequent 
headaches and a sore ear, but otherwise he was in good 
health.  A doctor noted piles for two years with soreness and 
bleeding.  On a separation physical examination at that time, 
the veteran's anus, rectum and skin were normal, and there 
were no findings of a skin disability.

In February 1997, the RO received the veteran's claim of 
service connection for a skin disability, alleged to have 
begun in June 1961.  

On an April 1997 VA skin examination, the examiner noted that 
the veteran's currently active rash on his groin and buttocks 
was "consistent with intertrigo."  A different examiner 
conducting a general medical examination on that same date, 
noted that the veteran had a history of Sprue disease that 
was first diagnosed ten years ago.  The diagnosis included 
Sprue, dermatitis, and tinea pedis/cruris.  

On a May 1997 VA rectum and anus examination, the veteran 
reported having a 20-year history of Sprue disease diagnosed 
while serving in the military.  Following examination, the 
diagnoses were those of Sprue disease and perianal psoriasis.  

In January 2001, the veteran's spouse submitted a statement 
in support of the veteran's claim, stating that she had known 
him since his discharge in November 1962 and that he has 
always had a recurring rash that flares up every few months.  

On a September 2002 VA skin examination, the diagnosis was 
that of perianal and crural intertrigo.  The examiner 
determined that the veteran's intertrigo was a direct 
consequence of his loose stools from the celiac Sprue disease 
and opined that, if the Sprue disease was deemed to be 
service connected, then the skin condition would probably 
also be viewed as related to service.  The examiner added 
that there was no evidence in the claims file to indicate 
that the veteran "had this particular type of dermatitis" 
while in service.  

Also in September 2002, the veteran underwent a VA 
gastrointestinal examination.  The examiner reviewed the 
claims file and recorded the veteran's report of 
gastrointestinal problems in service and after service.  The 
diagnosis was that of adult celiac disease which the examiner 
opined was not connected to service.  



C.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran claims service connection for a skin disability, 
currently diagnosed as perianal and crural intertrigo.  He 
contends that he first experienced this while in service; 
however, the service medical records are devoid of any 
reference to treatment for this type of condition.  Rather, 
the Board notes that the service medical records indicate 
that the veteran was treated for manifestations variously 
described as furunculosis, folliculitis, piles, dermatitis 
herpetiformis and hemorrhoids.  

In September 2002, the veteran underwent VA examinations to 
determine the etiology of his current skin disability.  The 
VA examiner's findings confirm that the veteran's current 
skin disability, perianal and crural intertrigo, was a direct 
consequence of his celiac Sprue disease and that the celiac 
disease was not related to service.  

There are no other medical opinions of record pertaining to 
the onset and development of the veteran's current skin 
disability.  

Although the veteran asserts through statements that his 
current skin disability had its onset in service, he, as a 
layperson, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that there is no competent 
medical evidence in the record showing that the veteran's 
current skin disability had its onset in or was aggravated by 
his period of service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the benefit of the doubt doctrine does not apply in 
this case, and the claim for service connection for a skin 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Veteran. App. 49 (1990).  



ORDER

Service connection for a skin disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



